UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 OR o Transition report pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Commission File No.: 001-32434 MERCANTILE BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 37-1149138 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 200 N. 33rd Street, Quincy, Illinois (Address of Principal Executive Offices) (Zip Code) (217) 223-7300 (Registrant’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock (par value $.42 per share) NYSE Amex US Securities registered under Section 12(g) of the Exchange Act: Not Applicable (Title of Class) Indicate by check mark if the Company is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No ý Indicate by check mark if the Company is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No ý Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ý Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one).Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No ý As of June 30, 2010 the aggregate market value of the outstanding shares of the Company's common stock (based on the average stock price on June 30, 2010), other than shares held by persons who may be deemed affiliates of the Company, was approximately $12.1 million.Determination of stock ownership by non-affiliates was made solely for the purpose of responding to this requirement and the Company is not bound by this determination for any other purpose. As of March 31, 2011, the number of outstanding shares of the Company’s common stock, par value $0.4167 per share, was 8,748,330. Table of Contents PART I Item 1. Business 1 Item 1A. Risk Factors 25 Item 1B. Unresolved Staff Comments 31 Item 2. Properties 31 Item 3. Legal Proceedings 32 Item 4A. Executive Officers of Registrant 32 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 33 Item 6. Selected Financial Data 35 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 77 Item 8. Financial Statements and Supplementary Data 78 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 79 Item 9A. Controls and Procedures 79 Item 9B. Other Information 81 PART III. Item 10. Directors and Executive Officers of the Company and Corporate Governance 81 Item 11. Executive Compensation 81 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 81 Item 13. Certain Relationships and Related Transactions, and Director Independence 81 Item 14. Principal Accounting Fees and Services 81 PART IV. Item 15.
